Citation Nr: 9933056	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In March 1999, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  As the Board 
noted in its remand, the issue of entitlement to service 
connection for tinnitus has not been fully developed for 
appellate review and the Board will not address it further.  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
defective hearing is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
defective hearing is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection is not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  In general, under pertinent 
law and VA regulations, service connection may be granted for 
disability which is attributable to military service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required where the condition noted in service is not shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

In Savage v. Gober, 10 Vet. App. 488 (1997), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") established the following 
rules with regard to claims addressing the issue of 
chronicity:  The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498 (1995); at 506. 

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran contends that he was exposed to noises from rifle 
firing during basic training and was treated for loss of 
hearing immediately thereafter during service.  He argues 
that his current defective hearing is related to his military 
service.  

The veteran's service military records are unavailable, 
apparently having been lost in a fire at the National 
Personnel Records Center (NPRC) in St. Louis.  His DD Form 
214 reflects that his military occupational specialty was 
disability specialist.  

Private medical records show that the veteran was treated 
beginning in 1971 for ear complaints and defective hearing.  
He was also treated at Kaiser Permanente for defective 
hearing in the 1980's.  He underwent an audiogram in 
September 1980, which documented bilateral defective hearing 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55

90
LEFT
10
15
50

75

It was noted that the veteran's findings were noise induced, 
by history. The examiner also noted, referral to VA, service 
connected.  

On the authorized VA audiological evaluation in August 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
60
75
85
LEFT

15
55
75
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that these test results were consistent with 
hearing damage from loud noise exposure such as artillery.  

In June 1998, the veteran testified at a personal hearing at 
the RO.  He stated that he was practicing firing rifles on 
the firing range during basic training and almost immediately 
afterwards, he lost his hearing almost completely.  He 
testified that he was not exposed to large weapons, but to 
rifles only.  He stated that he went to the Base medical 
officer who advised him that this was a loss of hearing at a 
high tone that would probably increase with age.  The veteran 
stated that he was put on special duty so that he would not 
have to fire a gun anymore.  He testified that his hearing 
came back but he still noticed some loss of hearing.  He 
reported that he has worked in accounting-type jobs since 
service and that he was treated after service for hearing 
complaints in 1979 when he gradually started losing his 
hearing. A complete transcript is of record.  

The veteran submitted three statements in support of his 
claim in June 1998.  One person reported that she was a 
friend of the veteran when he was stationed in at Ft. 
Benjamin Harrison and that his hearing was adversely affected 
by arsenal firing.  It was further stated that the veteran 
has had ongoing medical care since 1979.  Another party noted 
that he has known the veteran since 1965 and that from that 
time until now, the veteran has had a hearing problem which 
has progressed over this period of time.  A third individual 
stated that during 1958 to 1961 he was acquainted with the 
veteran because they were neighbors.  It was stated that on 
occasional personal contact with the veteran, it was apparent 
that he had a loss of hearing condition, and that the veteran 
explained to him that the hearing loss was due to 
overexposure to loud noises while range firing in the Army.  

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (1999).  

Service connection may be granted notwithstanding the lack of 
a diagnosis in service or within one year thereafter if the 
evidence demonstrates that there is a connection between 
military service and the disease. 38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 505, 505 (1992). "If 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . " Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

The Board finds that the veteran's claim is not well 
grounded.  Initially, the Board notes that the veteran did 
not serve in combat and his active service did not take place 
during a period of war.  The statutory presumptions relating 
to combat are therefore not applicable in this case. 38 
U.S.C.A. § 1154(b) (West 1991).  Since his service medical 
records are missing, the Board recognizes its heightened duty 
to explain its findings and conclusions and to consider the 
benefit of the doubt in cases where service medical records 
are unavailable. See OHare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

It is noted that the RO had made several attempts to locate 
the veteran's service medical records, without success.  In 
addition, the RO has informed the veteran of his right to 
submit evidence concerning treatment of his disability since 
service, and has assisted the veteran in obtaining private 
medical records in support of his claim.   Further during the 
veteran's hearing, he testified that he was not able to 
contact anyone who served with him and was on the rifle range 
with him during service, thus statements from service 
comrades were not obtainable.  

Also, the Board remanded the veteran's claim to the RO for 
additional development.  Specifically, the RO was to forward 
a Form NA 13055 to the veteran for completion and the RO was 
to request that the veteran forward additional information 
regarding his former employment.  The RO sent a letter to the 
veteran's last known address requesting information and the 
veteran failed to respond.  The veteran's representative has 
argued that since the RO did not use any other means to try 
to contact the veteran including contacting the veteran's 
representative, the case should be remanded again to the RO 
so that the veteran's representative may contact the veteran 
or present additional arguments via a VA Form 646.  The Board 
notes that the letter sent to the veteran was not returned as 
undeliverable and there is no showing that the address used 
was incorrect.  In addition, the Board finds that since no 
new evidence was submitted while the case was in remand 
status and no additional actions were required, the 
submission of a second VA Form 646 is not required. ( See, 
M21-1 Part IV Subchapter VIII).  The Board is satisfied that 
the VA's heightened duty to assist the veteran has been 
satisfied.  

The record does not show that the veteran was exposed to 
acoustic trauma in service or that he had a hearing loss in 
service or within the first post service year.  It is noted 
that the veteran's service medical records are not available.  
However, even if it is conceded that he was exposed to rifle 
fire during basic training and that he was treated for a 
hearing loss during service, treatment for hearing problems 
after service is not documented until the early 1970's many 
years, after service discharge.  The veteran has provided no 
competent medical evidence which provides a nexus between 
noise exposure in service and the veteran's hearing loss, 
which was first documented in the record many years after 
service.  

In this regard, the Board notes that while an examiner noted 
noise exposure by history in 1980, and also noted a referral 
to VA, this finding is based on information provided by the 
veteran, and is not enhanced by any additional medical 
comment.  Thus it is not sufficient to well ground the claim.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  As well, a VA 
examiner has reported in August 1996 that the veteran's 
audiogram results were consistent with hearing damage from 
loud noise exposure such as artillery.  This opinon is 
speculative and not sufficient to provide a nexus to the 
veteran's service.  In this regard, the physician did not say 
with any degree of certainty that the veteran's hearing loss 
was due to rifle fire during basic training, and while he 
reported that the findings were consistent with noise 
exposure like artillery, the veteran has testified that he 
was exposed only to small arms fire.  The Court has held that 
a physician's use of the words "may," "could," and "possibly" 
result in producing speculative statements that are not 
sufficient bases for allowing service connection.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Bloom v. West, No. 
97-1463 (U.S. Vet. App. Feb. 10, 1999) (physician using the 
term "could," without supporting clinical data or other 
rationale, is too speculative in order to provide the degree 
of certainty required for medical nexus evidence).  

In order to make his hearing loss disability claim well 
grounded, the veteran would need a competent medical opinion 
providing a nexus between it and his military service.  In 
the absence of such specific medical evidence, the Board is 
not able to conclude, on its own, the veteran's current 
hearing loss disability is related to any incident of service 
origin.  Colvin v. Derwinski, 1 Vet. App. 171, 177 (1991).

While the veteran has also submitted lay statements attesting 
to his having a hearing loss after service, the veteran's own 
statements, and those of others, can not supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The record as a whole thus fails to include any evidence of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence), and therefore the 
third requisite element for the presentation of a well 
grounded claim has not been met. Caluza v. Brown, 7 Vet.App. 
498 (1995). Accordingly, the claim must be denied since it is 
not well grounded.

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of defective hearing, in service or 
shortly thereafter would be helpful in establishing a well-
grounded claim, as well as medical opinion linking any 
current findings with trauma incurred in the veteran's 
military service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for bilateral defective hearing is denied.   



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

